Citation Nr: 1202228	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-16 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to service connection for left knee chondromalacia, claimed as secondary to service-connected right knee chondromalacia.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1971 to January 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in February 2010, when this matter was remanded for additional development.  In July 2011, the Board sought an advisory medical opinion regarding the etiology of the Veteran's left knee disability from the Veterans Health Administration (VHA).


FINDING OF FACT

The Veteran's left knee chondromalacia was not manifested in, and is not shown to be related to, his service, or to have been caused or aggravated by his service-connected right knee chondromalacia.


CONCLUSION OF LAW

Service connection for left knee chondromalacia is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to its initial adjudication.  An August 2005 letter notified him of the evidence necessary to substantiate his claim of secondary service connection (i.e., evidence of a connection between the claimed disability and a service-connected disability), the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He was not notified of what is necessary to establish a disability rating or effective date of an award.  However, such questions are moot because this decision does not grant service connection.  He has had ample opportunity to respond/supplement the record; it is not alleged that notice in this case was less than adequate. 

The Veteran's pertinent treatment records and Social Security Administration (SSA) records have been secured.  The RO arranged for VA examinations/medical opinions in November 2005 and April 2010.  Furthermore, the Board secured a VHA medical advisory opinion in this matter in July 2011 (which was provided in August 2011).  As will be discussed in greater detail below, the VHA opinion is adequate for rating purposes; it reflects familiarity with the entire record and includes a detailed explanation of rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appellant was advised of the opinion and had opportunity to respond.


Legal Criteria, Factual Background, and Analysis 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  The elements of a successful secondary service connection claim are: Evidence of the disability for which service connection is sought; a service connected disability; and evidence that the service connected disability caused or aggravated the disability for which service connection is sought.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The revised 38 C.F.R. § 3.310 institutes additional evidentiary requirements that must be satisfied before aggravation may be conceded and service connection granted.  In essence, it provides that in an aggravation secondary service connection scenario, there must be medical evidence establishing a baseline level of severity of disability prior to when aggravation occurred, as well as medical evidence showing the level of increased disability after aggravation occurred.  As the Veteran's claims were pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

A left knee disability (including chondromalacia) was not manifested in service.  It is not shown or suggested by the record, or alleged, that such disability is somehow directly related to the Veteran's active service.  The instant claim is based strictly on a secondary service connection theory of entitlement.  The Veteran contends that his left knee chondromalacia is secondary to his service-connected right knee chondromalacia. 

It is not in dispute that the Veteran has left knee chondromalacia.  And, as was noted above, he has established service connection for right knee chondromalacia.  What remains to be shown to establish service connection is that the left knee chondromalacia was either caused or aggravated by the right knee chondromalacia. 

Postservice VA treatment records show complaints of knee joint pain in September 1996 and October 2000, when "referred" left knee pain was noted during VA examination.  The Veteran was treated for left knee patellar injury in March 2001.  He had fallen onto the left knee and struck the patella.  He was able to bear weight awkwardly, but unable to flex the knee.  Examination showed contusion and severe point tenderness over the patella and limited range of motion (flexion to less than 90 degrees).  The assessment was contusion/abrasion of left prepatellar area.  

A November 2005 VA joints examination report includes an assessment of "left knee mild evidence consistent with chondromalacia patellae."  The examiner opined, in essence, that an episode of blunt trauma to the left knee prior to a March 12, 2001 medical consultation (noted in computerized records) was the most likely etiology for the left knee chondromalacia and that it is not as likely as not to be consequential to the right patella chondromalacia (which was related to injury on active duty).  

In his May 2008 substantive appeal (VA Form 9), the Veteran stated that the assumption of the March 2001 fall as causing his left knee condition is "accurate"; however, the fall was the result of the right knee buckling due to instability.  

On April 2010 VA orthopedic examination, the diagnostic assessment of the left knee was quadriceps tendinitis, otherwise normal for age knee exam.  The examiner concluded that he was "unable to determine a nexus association between service-connected right knee and left knee problems, because there are NO existing orthopaedic definitive scientific studies that confirm one joint problem(s) cause or aggravate another joint to have problem(s).  Opinions made otherwise have no firm research basis and are conjecture."  

Because studies do not have to be "definitive" to have probative value (the standard of proof required is at least as likely as not, i.e., 50% or better probability) and because the April 2010 examiner did not address the Veteran's allegation that his March 2001 left knee trauma was the result of his service-connected right knee buckling due to instability, the Board sought a VHA medical advisory opinion in this matter in July 2011. 

In an August 2011 opinion, a VA Attending Orthopedic Surgeon opined after review of the claims file that it "is more likely than not that [the Veteran's] left knee disability/condition (chondromalacia patella) was NOT caused or aggravated (chronically worsened) by [the Veteran's] service connected right knee condition (chondromalacia patella/with an episode of right knee buckling causing an injury of the left knee)."  Regarding the Veteran's assertion of right knee instability resulting in the March 2001 fall, the VHA expert stated that "true knee instability represents a ligamentous injury of the knee with residual ligament laxity (residuals of a untreated/undertreated grade 3 ligament injury).  [The] Veteran has no such history and no physical findings on multiple examinations to support a diagnosis of ligamentous injury out the knee.  However, a stable knee (no ligament injury) can still give way/buckle for variety of reasons including pain."  The VHA expert explained that an "isolated episode of low energy injury to the patella (a trip and fall) would be an unlikely cause of chondromalacia patella.  These are usually soft tissue contusions and generally are self-limited and symptoms resolve relatively quickly."  

The expert further explained that one of the most common causes of chondromalacia patella is a patella alta or patellar malalignment (subluxation/tilt) which "are common causes of the anterior knee pain seen in a patellofemoral syndrome and are congenital/developmental conditions of adolescence/childhood which obviously would have preexisted military.  It is often bilateral and not uncommonly asymmetric.  Chondromalacia associated with patellar malalignment or patella alta often becomes symptomatic in adolescence or young adulthood."  The VHA consultant stated that a "very plausible explanation would be that the veteran had bilateral patellar malalignment and a patellar femoral syndrome (chondromalacia??)" and that this could account for his right knee pain while in high school and for his present bilateral knee condition.

The expert provided the following summary of pertinent rationale (for the opinion that the Veteran's left knee disability was not caused or aggravated by his service-connected right knee disability):  

1.  A knee condition without true ligamentous instability can cause the knee to give out/buckle causing an injury to a different body part in this case the opposite (left) knee.  

2.  A joint condition causing a significant limp for a protracted period of time or an ankylosed joint can cause degenerative conditions of other joints.  

3.  Veteran has no limp or joint ankylosis.

4.  Although it is conceivable it is very unlikely that a single low energy injury to the patella (trip and fall) would cause post-traumatic chondromalacia patella.

Note:  "Conceivable" in no way approaches the threshold of 50 percent (at least as likely as not)

5.  Veterans right knee condition (1971) was diagnosed as an abrasion/contusion (orthopedic examination notes only an abrasion) and he was seen for this condition over roughly a 2-week timeframe - sufficient time for an abrasion to heal.  Resolution of symptoms in this timeframe is inconsistent with the diagnosis of post-traumatic chondromalacia patella.  To put things in perspective in laymans terms "skinned/bruised his knee in a fall."  This comment is not intended to be insensitive or flippant but rather to provide some degree of clarity concerning the severity of the injury.  

6.  Veterans preservice history would be consistent with patellar malalignment (Patella alta?) of the right knee and probably the left as well.  

7.  Veteran was engaged in sporting activities (high school football) and work related (heavy manual labor) activities all of which could very well cause/aggravate a knee condition.  

As the VHA expert is a medical professional who reviewed (and expressed familiarity with) the record, and explained in essence that there was no support in the factual data or medical principles for a finding of a nexus between the Veteran's left knee disability and his service connected right knee disability, the opinion is probative evidence in this matter.  Because there is no medical (opinion or treatise) evidence to the contrary, it is persuasive. 

There is no competent (medical) evidence showing that the Veteran's service-connected chondromalacia patellae of the right knee either caused or aggravated his chondromalacia patella of the left knee.  His own statements (that his left knee disability is the result of his March 2001 fall caused by his right knee buckling due to instability) are not competent evidence.  They are outweighed in probative value by the VHA expert's opinion to the effect that, even conceding that the Veteran's right knee disability (which is not shown to be characterized by true instability) caused him to fall, such injury would not have resulted in chondromalacia.  Whether or not an injury such as the Veteran describes caused a latent disability such as chondromalacia is a complex medical question incapable of lay resolution; unlike a fracture, sprain, strain, ligament tear and other such pathology capable of lay observation, chondromalacia is not.  The Veteran is a layperson and lacks the training to opine in a matters regarding medical diagnosis and etiology. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In light of the foregoing, the preponderance of the evidence is against the Veteran's claim.  Therefore the benefit of the doubt doctrine does not apply; the claim must be denied.


ORDER

Service connection for left knee chondromalacia is denied


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


